DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1, 4-11, and 14-16 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of claims 1, 4-11, and 14-16 are hereby maintained. 
	Regarding claims 1, 4-11, and 14-16, Applicant argues that the cited prior art does not disclose:
	the first output image graphically represents the current locations of each of the video capture devices as the video capture devices move about the physical space;
	analyzing the current locations of the video capture devices within the physical space based upon the location information received from the video capture devices to determine an optimal location of the video production device relative to the plurality of video capture devices, wherein the video production system is movable within the physical space 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vesuna’s features and well-known techniques in the art into Hyttinen’s invention because doing so would provide a robust and reliable wireless communication. 
Examiner respectfully disagrees.
Hyttinen discloses:
receiving, from each of the different video capture devices, the video input stream obtained from the video capture device and location information describing a current location of the video capture device, wherein at least some of the different video capture devices are movable within the physical space (Hyttinen, para’s 0039, 0048, 0081, and 0090, receiving from each of the plurality of cameras, video stream captured by the camera and current location information from GPS sensor of each of the cameras; fig’s 2-6, para. 0053, the plurality of cameras may further include but not be limited to a portable electronic device, for example, a smart phone with a camera, a phone with a camera, an iPod, an iPad, and a smart camera, such as a digital camera which are movable in a physical space such as a stadium);
 responding to the inputs from the user of the video production device to create the video production stream as an output for viewing (Hyttinen, para’s 0048, 0052, 0056 by selecting a specific graphical element on the display of the user device, a corresponding camera view can be selected and displayed to user; segregating some videos from the recorded videos based on quality, viewer's demand and the like, and presenting the segregated videos to first user device).

analyzing the current locations of the video capture devices within the physical space based upon the location information received from the video capture devices to determine an optimal location of the video production device relative to the plurality of video capture devices, wherein the video production system is movable within the physical space; and
graphically represents the current locations of each of the video capture devices as the video capture devices move about the physical space.
Vesuna discloses:
analyzing the current locations of the video capture devices within the physical space based upon the location information received from the video capture devices to determine an optimal location of the video production device relative to the plurality of video capture devices, wherein the video production system is movable within the physical space (Vesuna, para. 0008, claims 13-19, a device containing a mobile access point can be moved to a particular/optimal location to effectively provide adequate bandwidth and/or access to wireless devices based on locations of the wireless devices; it is well known in the art that a video production device and an access point for a wireless network can be integrated into a combined unit as evidenced by Glasser, US 2015/0296247, see claim 14, and also Tranchina et al., US 2013/0276036, para. 0020, fig’s 2 and 1c. Therefore a combined/integrated unit of access point and video production device for a wireless network can move around within a physical space, and an optimal location of the combined/integrated unit can be identified/determined with respect to the locations of network wireless devices for providing additional bandwidth and/or adequate access to wireless devices. In addition, a mobile video device that is movable within a physical space is also well known in the art as evidenced by Gordon et al. 2009/0175358, para. 0093, fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vesuna’s features and well-known feature in the art into Hyttinen’s invention because doing so would provide a robust and reliable wireless communication.
Hyttinen-Vesuna does not explicitly disclose graphically represents the current locations of each of the video capture devices as the video capture devices move about the physical space.
	Werbitt discloses graphically represents the current locations of each of the video capture devices as the video capture devices move about the physical space (Werbitt, para. 0147, the relative location of a portable device can be dynamically displayed in real-time as the portable device moves from one area of a physical space “resort” to another area of the physical space; para. 0154, the portable unit transmits signals wirelessly that enable one or more other devices to determine the location of the portable unit.  For example, central unit 106 may receive coordinate information from network 110 based on calculations made from a signal received from the portable unit 102 with respect to and through one or more hubs 111.  This coordinate information may be translated by the central unit 106, mapped to locations associated with resort 101, and sent to other devices such as portable staff units 104 for display to enable staff members to locate the portable patron unit). 

	As to any other arguments not specifically addressed, they are the same as those discussed above.
	New claims 17 and 18 are rejected as described below.      

Response to Amendment
4.	In response to the amendment, the rejection of claim 8 under 35 U.S.C. 112 is withdrawn.        
         
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “the physical environment” and “the optimal position” as recited in claims 1, 10, and 17 lack antecedent basis. Therefore claims 1-18 are deemed indefinite.

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

8.	Claims 1, 7, and 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hyttinen et al. (US Publication 2016/0227127, hereinafter Hyttinen) in view of Vesuna (US Publication 2006/0002326), and further in view of  Werbitt (US Publication 2004/0068441).
Regarding claim 1, Hyttinen discloses an automated process executable by a video production device that produces a video production stream of an event occurring within a physical space from a plurality of video input streams that are each captured by different video capture devices located within the physical space (Hyttinen, fig’s 1-2, para’s 0104-0106), the automated process comprising: 
receiving, from each of the different video capture devices, the video input stream obtained from the video capture device and location information describing a current location of the video capture device, wherein at least some of the different video capture devices are movable within the physical space (Hyttinen, para’s 0039, 0048, 0081, and 0090, receiving from each of the plurality of cameras, video stream captured by the camera and current location information from GPS sensor of each of the cameras; fig’s 2-6, para. 0053, the plurality of cameras may further include but not be limited to a portable electronic device, for example, a smart phone with a camera, a phone with a camera, an iPod, an iPad, and a smart camera, such as a digital camera which are movable in a physical space such as a stadium);
Hyttinen, at least para’s 0043, 0044, and 0090, a user device operable to render a mesh of graphical elements, the graphical elements representing positions of the cameras as provided by GPS sensor of each of the cameras); 
presenting a second output image by the video production device that presents the video input streams from at least some of the different video capture devices (Hyttinen, at least para’s 0043, 0044, and 0090, a user device operable to render active video captured by at least one of the cameras);
	receiving inputs from a user of the video production device to select one of the video input streams for inclusion in the video production stream based upon the current location of the video capture device (Hyttinen, para. 0048, each graphical element indicates a camera view for an active video that can be seen from a particular camera associated with a particular position. Therefore, a corresponding camera view can be selected based on selecting a specific graphical element that is associated with a camera position); and
	responding to the inputs from the user of the video production device to create the video production stream as an output for viewing (Hyttinen, para’s 0048, 0052, 0056 by selecting a specific graphical element on the display of the user device, a corresponding camera view can be selected and displayed to user; segregating some videos from the recorded videos based on quality, viewer's demand and the like, and presenting the segregated videos to first user device).

analyzing the current locations of the video capture devices within the physical space based upon the location information received from the video capture devices to determine an optimal location of the video production device relative to the plurality of video capture devices, wherein the video production system is movable within the physical space; 
	the first output image graphically represents the current locations of each of the video capture devices as the video capture devices move about the physical space and comprises an indication of the optimal location of the video production device within the physical space;
	control automatic movement of the video production device from a current position to the optimal position within the physical environment. 
	Vesuna discloses:
	analyzing the current locations of the video capture devices within the physical space based upon the location information received from the video capture devices to determine an optimal location of the video production device relative to the plurality of video capture devices, wherein the video production system is movable within the physical space; the first output image comprises an indication of the optimal location within the physical space (Vesuna, para. 0008, claims 13-19, a device containing a mobile access point can be moved to a particular/optimal location to effectively provide adequate bandwidth and/or access to wireless devices based on locations of the wireless devices; it is well known in the art that a video production device and an access point for a wireless network can be integrated into a combined unit as evidenced by Glasser, US 2015/0296247, see claim 14, and also Tranchina et al., US 2013/0276036, para. 0020, fig’s 2 and 1c. Therefore a combined/integrated unit of access point and video production device for a wireless network can move around within a physical space, and an optimal location of the combined/integrated unit can be identified/determined with respect to the locations of network wireless devices for providing additional bandwidth and/or adequate access to wireless devices. In addition, a mobile video device that is movable within a physical space is also well known in the art as evidenced by Gordon et al. 2009/0175358, para. 0093, fig. 9. Providing an image indicating location data such as an optimal location of a combined access point and video production device is well known in the art); and
	control automatic movement of the video production device from a current position to the optimal position within the physical environment (Vesuna, para’s 0020, 0028, claim 14-19, automatically moving, via the network controller, a mobile access point between the plurality of geographic locations to provide additional bandwidth for wireless devices that are within a range R of each respective geographic location based at least in part on the evaluation of the indication of relative demand for access to the wireless devices in the network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vesuna’s features and well-known techniques in the art into Hyttinen’s invention because doing so would provide a robust and reliable wireless communication. 

	Werbitt discloses the first output image graphically represents the current locations of each of the video capture devices as the video capture devices move about the physical space (Werbitt, para. 0147, the relative location of a portable device can be dynamically displayed in real-time as the portable device moves from one area of a physical space “resort” to another area of the physical space; para. 0154, the portable unit transmits signals wirelessly that enable one or more other devices to determine the location of the portable unit.  For example, central unit 106 may receive coordinate information from network 110 based on calculations made from a signal received from the portable unit 102 with respect to and through one or more hubs 111.  This coordinate information may be translated by the central unit 106, mapped to locations associated with resort 101, and sent to other devices such as portable staff units 104 for display to enable staff members to locate the portable patron unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Werbitt’s features into Hyttinen-Vesuna’s invention for enhancing user’s recording experience by effectively controlling video production location by visually identifying locations of video capture devices.

Regarding claim 7, Hyttinen-Vesuna-Werbitt discloses the automated process of claim 1 wherein the first and second output images are both presented within the same display screen (Hyttinen, at least para’s 0043, 0044, a user device operable to render a mesh of graphical elements and active video, the graphical elements representing positions of the cameras in a co-ordinate system).

Regarding claim 9, Hyttinen-Vesuna-Werbitt discloses the automated process of claim 1 wherein the video production system comprises a processor, memory and display, wherein the processor executes program logic stored in the memory to generate a user interface on the display that comprises the first and second output images (Hyttinen, fig’s 1-2, para’s 0106-0108). 

Regarding claim 10 and 11, these claims comprise limitations substantially the same as claim 1; therefore it is rejected for the same reasons set forth.
Hyttinen-Vesuna-Werbitt further discloses an access point configured to establish a wireless communications connection with each of the video capture devices (see Hyttinen, para. 0059, an access point is part of a wireless communication network); and 
the video production device is further configured to present an interface on a display device (see Hyttinen fig’s 12A and 12B, and Werbitt, para. 0147, fig. 6, display user interface; the interface can also be used to accept user’s input for performing video functions as known in the art);
wherein the video production device is further configured to analyze the current locations of the video capture devices moving about the physical space based upon the location information received from the video capture devices to determine an optimal location of the access point relative to the video capture devices, wherein the access point is movable within the physical space, and wherein the first output image comprises an Vesuna, para. 0008, claims 13-19, a device containing a mobile access point can be moved to a particular/optimal location to effectively provide adequate bandwidth and/or access to wireless devices based on locations of the wireless devices; it is well known in the art that a video production device and an access point for a wireless network can be integrated into a combined unit as evidenced by Glasser, US 2015/0296247, see claim 14, and also Tranchina et al., US 2013/0276036, para. 0020, fig’s 2 and 1c. Therefore an optimal location of a combined/integrated unit of access point and video production device for a wireless network can move around within a physical space, and an optimal location of the combined/integrated unit can be identified/determined with respect to the locations of network wireless devices for providing additional bandwidth and/or adequate access to wireless devices. Providing an image indicating location data such as an optimal location of a combined access point and video production device is well known in the art); and
wherein the video production device is further configured to control automatic movement of the access point from a current position to the optimal position within the physical environment (Vesuna, para’s 0020, 0028, claim 14-19, automatically moving, via the network controller, a mobile access point between the plurality of geographic locations to provide additional bandwidth for wireless devices that are within a range R of each respective geographic location based at least in part on the evaluation of the indication of relative demand for access to the wireless devices in the network).

9.	Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hyttinen in view of Vesuna, and further in view of Li et al. (US Publication 2016/0191501, hereinafter Li).
Regarding claim 17, Hyttinen discloses an automated process executable by a video production device to produce a video production stream of an event occurring within the physical space from a plurality of video input streams that are each captured by different video capture devices located within the physical space (Hyttinen, fig’s 1-2, para’s 0104-0106, para’s 0048, 0052, 0056 by selecting a specific graphical element on the display of the user device, a corresponding camera view can be selected and displayed to user; segregating some videos from the recorded videos based on quality, viewer's demand and the like, and presenting the segregated videos to first user device), the automated process comprising: 
receiving, from each of the different video capture devices, the video input stream obtained from the video capture device and location information describing a current location of the video capture device, wherein at least some of the different video capture devices are movable within the physical space (Hyttinen, para’s 0039, 0048, 0081, and 0090, receiving from each of the plurality of cameras, video stream captured by the camera and current location information from GPS sensor of each of the cameras; fig’s 2-6, para. 0053, the plurality of cameras may further include but not be limited to a portable electronic device, for example, a smart phone with a camera, a phone with a camera, an iPod, an iPad, and a smart camera, such as a digital camera which are movable in a physical space such as a stadium).
Hyttinen does not explicitly disclose:

automatically controlling a movement of the video production device from a current position within the physical environment to the optimal position.
Vesuna discloses:
analyzing the current locations of the video capture devices within the physical space based upon the location information received from the video capture devices to determine an optimal location of the video production device relative to the plurality of video capture devices, wherein the video production device is movable within the physical space (Vesuna, para. 0008, claims 13-19, a device containing a mobile access point can be moved to a particular/optimal location to effectively provide adequate bandwidth and/or access to wireless devices based on locations of the wireless devices; it is well known in the art that a video production device and an access point for a wireless network can be integrated into a combined unit as evidenced by Glasser, US 2015/0296247, see claim 14, and also Tranchina et al., US 2013/0276036, para. 0020, fig’s 2 and 1c. Therefore a combined/integrated access point and video production device for a wireless network can move around within a physical space, and an optimal location of the combined/integrated unit can be identified/determined with respect to the locations of network wireless devices for providing additional bandwidth and/or adequate access to wireless devices. Providing an image indicating location data such as an optimal location of a combined access point and video production device is well known in the art); and
	automatically controlling a movement of the video production device from a current position within the physical environment to the optimal position (Vesuna, para’s 0020, 0028, claims 14-19, automatically moving, via the network controller, a mobile access point between the plurality of geographic locations to provide additional bandwidth for wireless devices that are within a range R of each respective geographic location based at least in part on the evaluation of the indication of relative demand for access to the wireless devices in the network).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vesuna’s features and well-known techniques in the art into Hyttinen’s invention because doing so would provide a robust and reliable wireless communication.
	Hyttinen-Vesuna disclose determining the optimal location of the video production based on locations of the video capture devices as described above, but does not explicitly disclose wherein the optimal location is computed based upon a centroid of the current locations of the wireless devices.
	Li discloses wherein the optimal location of the video production device is computed based upon a centroid of the current locations of the wireless devices (Li, fig. 1, para. 0156, configuration device determines that a wireless access point is used as a central node and that the other wireless devices are used as non-central nodes).


10.	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hyttinen-Vesuna-Li, as applied to claim 17 above,  in view of Sun et al. (Korean Publication KR20170031939A 03-2017, hereinafter Sun).
	Regarding claim 18, Hyttinen-Vesuna-Li discloses the automated process of claim 17 and further discloses a combined/integrated access point and video production device as described above but does not explicitly disclose wherein the video production device is coupled to a drone aircraft that transports the video production device, and wherein the controlling comprises providing instructions to the drone aircraft.
	Sun discloses wherein the video production device is coupled to a drone aircraft that transports the video production device, and wherein the controlling comprises providing instructions to the drone aircraft (Sun, Abstract, video capture and transmission unit is located on a  drone; therefore the controlling comprises providing an instruction to the drone that transport the video capture and transmission device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sun’s features into Hyttinen-Vesuna-Li’s invention because doing so would provide a robust and reliable wireless communication. 

11.	Claims 8 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hyttinen-Vesuna-Werbitt, as applied to claims 1  and 10 above, in view of Jones et al. (US Publication 2014/0277854, hereinafter Jones). 
	Regarding claim 8, Hyttinen-Vesuna-Werbitt discloses the automated process of claim 1.
	Hyttinen-Vesuna-Werbitt discloses providing an integrated video production device and wireless access point, and receiving instruction that moves access point to a particular/optimal location to effectively provide bandwidth and/or access to wireless devices, as described in claim 1 above, but does not explicitly disclose wherein the controlling comprises providing an instruction to a drone that transports the video production device. 
	Jones discloses wherein the controlling comprises providing an instruction to a drone that transports the video production device (Jones, fig. 4, wireless access point is located on drone 100; therefore the controlling comprises providing an instruction to the integrated access point/drone that transport the combined access point/production device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jones’ features into Hyttinen-Vesuna-Werbitt’s invention because doing so would provide a robust and reliable wireless communication.

	Regarding claim 16, Hyttinen-Vesuna-Werbitt discloses the video production of claim 10. 

	Jones discloses wherein the access point is attached to a drone aircraft that transports the access point through the physical environment from the current position to the optimal position (Jones, fig. 4, wireless access point is located on drone 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jones’ features into Hyttinen-Vesuna-Werbitt’s invention because doing so would provide a robust and reliable wireless communication.

12.	Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hyttinen-Vesuna-Werbitt, as applied to claims 1 and 10 above, in view of Li et al. (US Publication 2016/0191501, hereinafter Li).
	Regarding claim 4, Hyttinen-Vesuna-Werbitt discloses the automated process of claim 1.
	Hyttinen-Vesuna-Werbitt does not explicitly disclose wherein the optimal location is based upon a centroid of the distances to the different video capture devices.
	Li discloses wherein the optimal location is based upon a centroid of the distances to the different video capture devices (Li, fig. 1, para. 0156, configuration device determines that a wireless access point is used as a central node and that the other wireless devices are used as non-central nodes).


	Regarding claim 14, this claim comprises limitations substantially the same as claim 4; therefore it is rejected for the same reasons set forth.
13.	Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hyttinen-Vesuna-Werbitt, as applied to claim 2 above, in view of Djordjevic et al. (US Publication 2017/0103658, hereinafter Djordjevic). 
	Regarding claim 5, Hyttinen-Vesuna-Werbitt discloses the automated process of claim 1 comprising a video production device.
	Hyttinen-Vesuna-Werbitt does not explicitly disclose identifying a restricted area in the physical space in which a device “the video production device” is not allowed to enter.
	Djordjevic discloses identifying a restricted area in the physical space in which a device “the video production device” is not allowed to enter (Djordjevic, para. 0043-0048, restricting movement of a device to a defined area). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Djordjevic’s features into Hyttinen-Vesuna-Werbitt’s invention because doing so would avoid unintended disruption of the communication system.

	Regarding claim 6, Hyttinen-Vesuna-Werbitt-Djordjevic discloses the automated process of claim 5 wherein the restricted area is defined in terms of a three dimensional space having a minimum height so that the video production device is allowed to enter the restricted area above the minimum height (Djordjevic, para. 0043-0048, avoid collision with other devices and/or object may be restricted to a 3-D space having a minimum height).
	The motivation and obviousness arguments are the same as claim 5. 

14.	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hyttinen-Vesuna-Werbitt, as applied to claim 10 above, in view of Rigomier et al. (US Publication 2012/0051242, hereinafter Rigomier).
	Regarding claim 15, Hyttinen-Vesuna-Werbitt discloses the video production system of claim 10.
	Hyttinen-Vesuna-Werbitt does not explicitly disclose determine an optimal location of at least one of the video capture devices based upon the location information and a location of the access point, and to provide an instruction to the video capture device directing the video capture device toward the optimal location of the video capture device.
	Rigomier discloses determine an optimal location of at least one of the video capture devices based upon the location information and a location of the access point, and to provide an instruction to the video capture device directing the video capture device toward the optimal location of the video capture device (Rigomier, Abstract and claim 18, signal strength can be improved as wireless devices and access points are proximate each other as is well known in the art; it is obvious that an optimal position can be determined for a wireless device based on proximity to a location of the access point, and measured intensity of transmitted signal). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rigomier’s features into Hyttinen-Vesuna-Werbitt’s invention because doing so would improve signal strength and provide a robust and reliable wireless communication.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484